DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 6/8/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-14 stand rejected. Claim 14 is cancelled. Claims 1-13 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 12/14/2021, with respect to the rejection(s) of claim(s) 1-13 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied references.

Applicant further indicates the present invention and its advantages. Reciting on Pg4Pr2 , “that raw water passes therethrough at an increased flow rate and is less apt to cause concentration polarization and which hence is less apt to suffer scaling especially in a high-recovery ratio operation and is excellent in terms of fresh-water production rate and removal performance.” And on Pg4Pr3, “friction between the permeate and the channel is reduced and this remarkably lowers the permeate-side resistance." The .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “that raw water passes therethrough at an increased flow rate and is less apt to cause concentration polarization and which hence is less apt to suffer scaling especially in a high-recovery ratio operation and is excellent in terms of fresh-water production rate and removal performance.” And “friction between the permeate and the channel is reduced and this remarkably lowers the permeate-side resistance.") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments, see Arguments/Remarks, filed 12/14/2021, with respect to drawing objection have been fully considered and are persuasive.  The drawing objection has been withdrawn. 

Response to Amendment
Withdrawal of Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Interpretation
Claim 1 lines 18-25 recite a procedure to determine the coefficient of variation in the channel. The Examiner notes that the apparatus of claim 1 must contain a channel width, however the claim limitations are seen as an analysis on how the channel width variation is determined, and does not affect the structure or function of the separation membrane. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hirozawa et al. (US2014/0251896; hereinafter “Hirozawa”) in view of Moran et al. (US2012/0261333; hereinafter “Moran”) and Grein et al. (US2017/0002705; hereinafter “Grein”).
Applicant’s claims are directed towards an apparatus.
Regarding claims 1-13; Hirozawa discloses a separation membrane element comprising: 
A) a plurality of separation membranes each having a raw-water-side face and a permeate-side face and forming a separation membrane leaf by being arranged so that the raw-water-side faces face each other on an interior side (See Hirozawa Fig. 1/8, par. [64, 225]; separation membrane leaf 4 includes a separation membrane 1 and a separation membrane 7, and is arranged so as to oppose a feed-side surface 21 to a feed side surface 71 of the separation membrane 1)
B) a permeate-side channel material provided between the permeate-side faces of the separation membranes to form a permeate-side channel (See Hirozawa Fig. 1, 8-10, par. [64, 225]; channel material 31 is disposed on a permeate-side surface 22 to form a flow path); 
C) a raw-water-side channel material provided between the raw-water-side faces of the separation membranes to form a raw-water-side channel (See Hirozawa Fig. 8-10, par. [225]; channel material 32 is arranged between the membranes 11); and 
D) a water collection tube for collecting a permeate which is discharged from the permeate-side channel (See Hirozawa Fig. 8-10, 5, par. [64, 222]; water collection tube 6. There is a channel material 31 with a permeate-side surface 22), 
E) wherein the separation membrane leaf has openings respectively in a peripheral part in a direction perpendicular to a longitudinal direction of the water collection tube, and in an end face in the longitudinal direction of the water collection tube (See Hirozawa Fig. 8-10, par. [222-227]; the membrane 11 contains end plates 92, where raw water 101 enters the openings. The water further comes into contact with the feed surfaces of the separation membrane 1, and permeates through towards the water collection tube 6), and 
F) the separation membrane leaf has a width W1 of 150 mm to 400 mm (See Hirozawa Fig. 4, par. [322]; the separation membrane that is to be obtained, can have two leaves with a width of 200 mm), 
G) the permeate-side channel material has a coefficient of variation in channel width of 0.00-0.10 (See Hirozawa Fig. 1-4; there may be no variation in the channel, i.e. 0),
H) and the separation membrane leaf has a ratio between the width W1 and a length L of the separation membrane leaf, L/W1, of 2.5 or larger (See Hirozawa Pr. 322; leaves with a width of 200 mm; Table 3; leaf length is 800 mm. 800/200 is a ratio of 4), 
I) the channel width of each of the channels is 0.02mm to 0.8 mm (See Hirozawa Pr. 137, 147; Fig. 4; the interval b is 0.05 mm or more. Interval b is the spacing between the channel materials 31 in the width direction of the separation membrane main body), 
J) the permeate-side channel material has a cross-section along a longitudinal direction of the water collection tube, the cross-section having a plurality of channels and having a cross-section area ratio of 0.4-(See Hirozawa par. [180]; projected area ratio of channel material to permeate-side surface of the separation membrane may be 0.3-0.6).
Hirozawa does not disclose in which the coefficient of variation in channel width is obtained by the following procedure: for one channel of the permeate-side channel material, one hundred portions are examined for channel width at intervals of 0.25 mm along a winding direction, a standard deviation thereof is divided by the average value thereof to obtain a coefficient of variation in channel width of the one channel; the same operation is repeated with respect to other fifty channels to calculate the coefficient of variation in channel width of each channel; and these coefficients of variation are averaged.
Moran relates to the prior art by disclosing a filtration system using a membrane filter with spacers to form ribs defining channels for the passage of fluids. Moran further discloses that the various ribs/channel configurations of the rib can be provided, for example straight and smooth sides provide a more consistent and even support for the subsequent semi-permeable membrane attached or applied thereover, which provides a substantially unrestricted flow channel between the ribs. Furthermore, other rib configurations or arrangements also can be provided as needed or desired depending upon the application (See Moran par. [41]). The height, width, and spacing of the ribs can further be adjusted to meet desired pressure and flow requirements for each particular filtration application (See Moran par. [42]).  
Grein relates to the prior art by disclosing a separation element that is cylindrical in shape and contains a wound membrane (See Grein par. [34]). Grein further discloses a plurality of channel-shaped indentations may be arranged so as to be uniformly distributed, which allows the liquid to be discharged more uniformly (See Grein par. [19]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Hirozawa’s separation membrane element to contain a low coefficient of variation by utilizing Moran and Grein’s utilization of a spacer element to form ribs that define channels for the passage of fluids, since Moran suggests that the dimensions of the spacing ribs can be altered to meet desired pressure and flow requirements, as well as provide a substantially unrestricted flow channel between the ribs for the fluid (See Moran par. [41-42]); while Grein suggests that utilizing a plurality of channel-shaped indentations arranged uniformly, allows the liquid to be discharged more uniformly (See Grein par. [19]; Oxford’s dictionary defines “uniform” - remaining the same in all cases and at all times; unchanging in form or character. Thus, the uniform dimensions of the indentations will provide no variations along the channel). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included
Claim 2: The separation membrane element according to claim 1, wherein the length L of the separation membrane leaf is 750 mm to 2,000 mm (See Hirozawa Table 3; Example 9; length a of separation membrane leaf may be 800 mm).
Claim 3: The separation membrane element according to claim 1, which comprises: a raw-water feed part which is the opening formed in the peripheral part of the separation membrane leaf in the direction perpendicular to the longitudinal direction of the water collection tube; and a concentrate discharge part which is the opening formed in a one-side end face of the separation membrane leaf in the longitudinal direction of the water collection tube, the concentrate discharge part being an opening formed by opening a part of the one-side end face (See Hirozawa Fig. 8-10, par. [222-227]; raw water 101 enters the end plate, where water flows through the membranes, and towards the water collection tube 6. The water flows through the collection tube, that’s longitudinal in outlet pathway, out to create a separated permeate water 102 and concentrate water 103 through the end plate 92 disposed at the second end.).
Claim 4: The separation membrane element according to claim 3, wherein the opening formed by opening a part of the one-side end face has an opening length OL which is 5-35% of the length L of the separation membrane leaf (See Hirozawa Fig. 6, par. [184]; the length of the separation membrane L1 is the interface between the separation membrane main body 2, in which the flow path on the permeate side is not formed. The overhanging portion that the channel material does not cover allows an opening with a length L3. The length L4 may be 30% or less.).
Claim 5: The separation membrane element according to claim 3, wherein the opening formed by opening a part of the one-side end face has an opening length OL which is 15-25% of the length L of the separation membrane leaf (See Hirozawa Fig. 6, par. [184]; the length of the separation membrane L1 is the interface between the separation membrane main body 2, in which the flow path on the permeate side is not formed. The overhanging portion that the channel material does not cover allows an opening with a length L3. The length L4 may be 30% or less.).
Claim 6: The separation membrane element according to claim 1, which comprises: a raw-water feed part which is the opening formed in a one-side end face of the separation membrane leaf in the longitudinal direction of the water collection tube; and a concentrate discharge part which is the opening formed in the peripheral part of the separation membrane leaf in the direction perpendicular to the longitudinal direction of the water collection tube, the concentrate discharge part being an opening formed by opening a part of the peripheral part (See Hirozawa Fig. 8-10, par. [222-227]; raw water 101 enters the end plate, where water flows through the membranes, and towards the water collection tube 6. The water flows through the collection tube, that’s longitudinal in outlet pathway, out to create a separated permeate water 102 and concentrate water 103 through the end plate 92 disposed at the second end. The tube 6 contains holes that point out in an axial direction.).
Claim 7: The separation membrane element according to claim 6, wherein the opening formed in a one-side end face has an opening length OL which is 10-40% of the length L of the separation membrane leaf (See Hirozawa Fig. 6, par. [184]; the length of the separation membrane L1 is the interface between the separation membrane main body 2, in which the flow path on the permeate side is not formed. The overhanging portion that the channel material does not cover allows an opening with a length L3. The length L4 may be 30% or less.).
Claim 8: The separation membrane element according to claim 6, wherein the opening formed in a one-side end face has an opening length OL which is 15-20% of the length L of the separation membrane leaf (See Hirozawa Fig. 6, par. [184]; the length of the separation membrane L1 is the interface between the separation membrane main body 2, in which the flow path on the permeate side is not formed. The overhanging portion that the channel material does not cover allows an opening with a length L3. The length L4 may be 30% or less.).
Claim 9: The separation membrane element according to claim 1, which comprises: raw-water feed parts which are the openings formed in both end faces of the separation membrane leaf in the longitudinal direction of the water collection tube; and a concentrate discharge part formed in the peripheral part of the separation membrane leaf in the direction perpendicular to the longitudinal direction of the water (See Hirozawa Fig. 8-10, par. [222-227]; raw water 101 enters the end plate, where water flows through the membranes, and towards the water collection tube 6. The water flows through the collection tube, that’s longitudinal in outlet pathway, out to create a separated permeate water 102 and concentrate water 103 through the end plate 92 disposed at the second end. The tube 6 contains holes that point out in an axial direction.).
Claim 10: The separation membrane element according to claim 9, wherein the openings formed by opening a part of each of the both end faces each has an opening length OL which is 5-45% of the length L of the separation membrane leaf (See Hirozawa Fig. 6, par. [184]; the length of the separation membrane L1 is the interface between the separation membrane main body 2, in which the flow path on the permeate side is not formed. The overhanging portion that the channel material does not cover allows an opening with a length L3. The length L4 may be 30% or less.).
Claim 11: The separation membrane element according to claim 9, wherein the openings formed by opening a part of each of the both end faces each has an opening length OL which is 15-30% of the length L of the separation membrane leaf (See Hirozawa Fig. 6, par. [184]; the length of the separation membrane L1 is the interface between the separation membrane main body 2, in which the flow path on the permeate side is not formed. The overhanging portion that the channel material does not cover allows an opening with a length L3. The length L4 may be 30% or less.).
Claim 12: The separation membrane element according to claim 1, wherein the opening of the end face in the longitudinal direction of the water collection tube is formed as a single opening extending from an inner end of the separation membrane leaf toward an outside along the direction perpendicular to the longitudinal direction of the water collection tube (See Hirozawa Fig. 8-10; end faces 92 extends the opening towards the case body 81 that holds the membranes 1. The membranes have openings that points axial to the collection tube 6).
Claim 13: A method for operating the separation membrane element according to claim 1, wherein water is fed to the separation membrane element to produce fresh water in an amount which is 35% or more of the water fed to the separation membrane element (See Hirozawa par. [74], Example 1-2; water is purified at a rate of 99.61%).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okamoto (2015/0144550), Hirozawa (2015/0041388), Hirozawa (2014/0231332), Hirozawa (2014/0151286). Hirozawa (JP2015071159A). All of the prior art listed contain inventors from the instant Application, which relates to separation membrane elements of spiral wound membranes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Donovan Bui-Huynh/Examiner, Art Unit 1779 

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779